


110 HR 3674 IH: Iraqi

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3674
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Israel, and Mr. McGovern)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address the impending humanitarian crisis and security
		  breakdown as a result of the mass influx of Iraqi refugees into neighboring
		  countries, and the growing internally displaced population in Iraq, by
		  increasing directed accountable assistance to these populations and their host
		  countries, increasing border security, and facilitating the resettlement of
		  Iraqis at risk.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Iraqi
			 Refugee and Internally Displaced Persons Humanitarian Assistance, Resettlement,
			 and Security Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Statements of policy.
					Sec. 5. Humanitarian assistance for Iraqi refugees and
				IDPs.
					Sec. 6. Improved border security.
					Sec. 7. Special immigrant status.
					Sec. 8. Expedited processing of Iraqi refugees.
					Sec. 9. International cooperation.
					Sec. 10. Report to Congress.
				
			2.FindingsCongress finds the following:
			(1)Since the beginning
			 of the war in Iraq, according to the Office of the United Nations High
			 Commissioner for Refugees (UNHCR), more than 2,000,000 Iraqis have fled their
			 homes for neighboring countries to avoid sectarian and other violence.
			(2)According to the
			 UNHCR, there are 2,200,000 internally displaced people (IDPs) in Iraq, many
			 lacking adequate food, shelter, and other basic services;
			(3)The security
			 situation within Iraq reduces access to the Iraqi population by Iraqi
			 Government agencies and humanitarian aid providers and greatly limits the
			 provision of aid.
			(4)The dispersion of
			 Iraqi refugees in poor urban areas of host countries makes it exceedingly
			 difficult for humanitarian agencies to identify and reach these
			 populations.
			(5)Iraq itself hosts
			 more than 43,000 refugees from other countries, many of whom were refugees
			 prior to 2003 and have been displaced in Iraq for a second time, including many
			 Palestinians.
			(6)Palestinian refugee
			 camps in Iraq near the Syrian and Jordanian borders remain in dire need of
			 humanitarian assistance.
			(7)Many Iraqis have
			 put their lives and those of their families at risk by working for the United
			 States Government, United States companies, and nongovernmental
			 organizations.
			(8)Since March 2003,
			 the United States Government has admitted 1,459 Iraqi refugees, while Jordan, a
			 resource-poor country, has accepted an estimated 750,000, Syria an estimated
			 1,500,000, and other countries neighboring Iraq have received hundreds of
			 thousands more.
			(9)Current United
			 States policies governing the processing of refugees constrain the Department
			 of Homeland Security from expediting the screening procedures and increasing
			 the number of Iraqi refugees accepted into the United States.
			(10)The massive flow
			 of Iraqi refugees into neighboring host countries has overwhelmed existing
			 social, economic, and security capacities of such countries.
			(11)The Government of
			 Jordan and the Government of Syria require immediate assistance to adequately
			 assist Iraqi refugee populations, to ensure an effective degree of security
			 within their respective countries, and safeguard their borders.
			(12)Increasing
			 destitution and poverty among displaced populations provide fertile ground for
			 extremist ideologies to take root.
			(13)The Iraq Study
			 group predicted that [a] humanitarian catastrophe could follow as more
			 refugees are forced to relocate across the country and the
			 region..
			(14)The humanitarian
			 crisis in Iraq threatens to destabilize the entire region and other areas as
			 well, including Central Asia and Europe.
			(15)Jordan estimates
			 that it needs more than $1,000,000,000 in emergency assistance and Syria
			 estimates it needs more than $250,000,000 in similar assistance to adequately
			 provide for the refugee populations they are hosting, ensure an effective
			 degree of security within their respective countries, and safeguard their
			 borders.
			(16)The United States
			 policy is to admit at least half of the refugees referred by the UNHCR. In
			 2007, UNHCR referred more than 9,500 cases to the United States. The United
			 States pledged to resettle 7,000 Iraqi refugees in 2007, later reduced to
			 2,000, a commitment which has yet to be met.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)Iraqi refugees and
			 IDPs will have an impact on the security of the region and the short and
			 long-term effects of their displacement must be considered within overall
			 United States Iraq policy;
			(2)the United States
			 must demonstrate its commitment to resettle Iraqi refugees and to work with
			 other governments, including the member states of the Organization for Security
			 and Cooperation in Europe, to encourage them to do the same; and
			(3)the United States
			 should express its gratitude and support to host countries for providing
			 humanitarian assistance to Iraqi refugees, as well as to those countries that
			 have already resettled Iraqi refugees.
			4.Statements of
			 policyThe following shall be
			 the policies of the United States:
			(1)To spearhead
			 efforts to provide for the relief of Iraqi refugees and IDPs, to take the lead
			 in funding assistance requests from the UNHCR and other humanitarian agencies,
			 and to assist in the resettlement of Iraqi refugees, particularly those who
			 have risked their lives and the lives of their families to assist the United
			 States in Iraq.
			(2)To develop
			 immediately a comprehensive program to support the host countries and meet the
			 needs of the growing Iraqi refugee and IDP populations, and appoint a
			 high-level coordinator to ensure expeditious and effective implementation of
			 such a program.
			(3)To work with the
			 Government of Iraq to help it improve its capacity and ability to provide
			 relief for internally displaced persons in all communities throughout the
			 country and to provide assistance to Iraqi refugees in neighboring
			 countries.
			(4)To commit to
			 working with international partners, including the United Nations, donor
			 countries, international financial institutions, and international and
			 indigenous nongovernmental organizations to assist in providing for the
			 emergency, medium, and long-term humanitarian needs of Iraqi refugees and
			 IDPs.
			5.Humanitarian
			 assistance for Iraqi refugees and IDPs
			(a)In
			 generalWith respect to each
			 country containing a significant population of Iraqi refugees or IDPs,
			 including Iraq, Jordan, Syria, Turkey, Iran, and Lebanon, the Secretary of
			 State shall provide bilateral assistance to such countries, as appropriate, or
			 funding to international aid organizations and nongovernmental organizations in
			 accordance with subsection (b) that are working in such countries, to provide
			 such refugees and IDPs with humanitarian assistance, including adequate food,
			 shelter, clean drinking water, sanitation, health care, education, and
			 security.
			(b)Assistance and
			 fundingAssistance and funding under paragraph (1) shall be in
			 the form of—
				(1)contributions to
			 the UNHCR that are not less than 50 percent of the amount requested by the
			 UNHCR for 2008, 2009, 2010, and 2011 for aid to Iraqi refugees;
				(2)contributions to
			 the International Federation of the Red Cross and Red Crescent and other
			 nongovernmental organizations working in such countries to provide aid to Iraqi
			 refugees; and
				(3)contributions and
			 technical assistance to relevant ministries of the Government of Iraq,
			 contingent on matching Government of Iraq funding of assistance programs for
			 IDPs and Iraqi refugees in neighboring countries, together with appropriate
			 monitoring mechanisms.
				(c)Special
			 provisions relating to IDPsThe Secretary of State shall make every
			 effort to ensure that the humanitarian needs of the most vulnerable IDP
			 populations, including women, children, and religious and other minorities, are
			 met, including increased resources to improve the registration capabilities of
			 nongovernmental organizations for such IDPs, adequate food, shelter, clean
			 drinking water, sanitation, health care, education, and security .
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $700,000,000 for each of fiscal years 2008, 2009, and 2010 to carry out this
			 section. Amounts appropriated pursuant to this authorization shall be in
			 addition to amounts otherwise available for such purposes.
			6.Improved border
			 security
			(a)Security
			 screening of refugees
				(1)In
			 generalAs soon as practicable but not later than 180 days after
			 the date of the enactment of this Act, the Secretary of the Department of
			 Homeland Security, in cooperation with the Secretary of State, shall establish
			 a program to assist in improving the capacity of Jordanian border police,
			 immigration officers, and other individuals who are responsible for Jordanian
			 border security functions in the security screening of Iraqi refugees to
			 determine the eligibility of such refugees for acceptance in Jordan.
				(2)Scope of
			 assistanceThe program described in paragraph (1) shall be
			 extended to ports of entry at Jordanian land, sea, and air borders and may
			 include the following subject matter areas:
					(A)Police and border
			 guard training, in order to conduct threat assessments of each refugee, detect
			 threat items and contraband in the possession or on the person of a refugee,
			 and identify any linkages of a refugee to terrorists or terrorist
			 organizations.
					(B)Travel
			 documentation authentication, including equipment and training, in order to aid
			 in the verification of the authenticity of passports and other travel documents
			 presented by refugees.
					(C)Technology, including biometric equipment
			 for capturing a unique biometric of each refugee to be matched with their
			 biographic data, and the establishment of a database for such information, and
			 remotely-piloted aircraft, cameras, and sensors for border surveillance,
			 including the collection of intelligence to counter smuggling and other
			 criminal activities along the borders.
					(D)Personnel, for the
			 purpose of interdicting the illegal movement of people, weapons, and other
			 contraband across the border, including an increase in the number of border
			 police and officers providing investigative support to border security
			 functions.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $500,000,000 to carry out this section.
			7.Special immigrant
			 status
			(a)In
			 generalNotwithstanding any other provision of law, for purposes
			 of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary
			 of Homeland Security may provide an alien described in subsection (b) with the
			 status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C.
			 1101(a)(27)), if the alien—
				(1)is otherwise
			 eligible to receive an immigrant visa; and
				(2)is otherwise
			 admissible to the United States for permanent residence.
				(b)Aliens
			 described
				(1)Principal
			 aliensAn alien is described in this subsection if the
			 alien—
					(A)is a national of
			 Iraq;
					(B)was employed by, or worked for or with, the
			 United States Government, United States companies, or nongovernmental
			 organizations in Iraq on or after March 19, 2003, for a period of not less than
			 one year; and
					(C)fears reprisal,
			 persecution, injury, or death to the alien or the alien’s family due to the
			 employment or work of the alien referred to in subparagraph (B).
					(2)Spouses and
			 childrenAn alien is described in this subsection if the alien
			 is—
					(A)the spouse or
			 child of a principal alien described in paragraph (1); and
					(B)is following or
			 accompanying to join the principal alien in the United States.
					(c)BenefitsAliens
			 provided special immigrant status under this section shall be eligible for the
			 same resettlement assistance, entitlement programs, and other benefits as
			 refugees admitted under section 207 of the Immigration and Naturalization Act
			 (8 U.S.C. 1157).
			(d)Protection of
			 aliensThe Secretary of
			 State, in consultation with the heads of other relevant Federal agencies, shall
			 provide an alien described in this section who is applying for a special
			 immigrant visa with protection or the immediate removal from Iraq if the
			 Secretary determines that such alien fears reprisal, persecution, injury, or
			 death to the alien or the alien’s family due to the employment or work of the
			 alien referred to in paragraph (1)(B).
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $500,000,000 for each of fiscal years 2008, 2009, and 2010 to carry out this
			 section. Amounts appropriated pursuant to this authorization shall be in
			 addition to amounts otherwise available for such purposes.
			8.Expedited processing
			 of Iraqi refugees
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security, in cooperation with the
			 Secretary of State, shall make every effort to streamline the screening and
			 security investigations processes for assessing the eligibility of Iraqi
			 applicants for refugee status in the United States.
			(b)PrioritizationIn
			 carrying out subsection (a), the Secretary shall—
				(1)give priority to
			 Iraqis who—
					(A)were employed by
			 the United States Government, United States companies, and nongovernmental
			 organizations; or
					(B)are members of
			 particularly vulnerable refugee populations, including Iraqis from ethnically
			 mixed families and Iraqis who are members of religious or other minority
			 groups; and
					(2)increase by 100
			 percent the number of personnel of the Department of Homeland Security who
			 conduct security reviews of Iraqi applicants for refugee status in the United
			 States.
				(c)NumbersFor
			 each of fiscal years 2008, 2009, and 2010, up to 20,000 Iraqis may be accepted
			 into the United States as refugees under this section.
			9.International
			 cooperationThe Secretary of
			 State, in cooperation with the Secretary of Homeland Security, shall work with
			 the international community, including the United Nations, the Organization for
			 Security and Cooperation in Europe, the European Union, the Organization of
			 American States, the Association of Southeast Asian Nations, and others to
			 establish mechanisms to provide—
			(1)financial
			 assistance to Iraqi refugee and IDP populations through bilateral assistance to
			 host governments or through international organizations that are working
			 directly with such refugee and internally displaced populations;
			(2)technical and
			 financial assistance to international organizations in order to process
			 refugees; and
			(3)increased
			 attention to and advocacy on behalf of Iraqi refugees and IDPs by continuing to
			 strongly support the work of the UNHCR and its donor conferences.
			10.Report to
			 CongressNot later than 180
			 days after the date of the enactment of this Act and every six months
			 thereafter, the Secretary of State shall submit to the Committee on Foreign
			 Affairs and the Committee on the Judiciary of the House of Representatives and
			 the Committee on Foreign Relations and the Committee on the Judiciary of the
			 Senate a report regarding implementation of this Act, including—
			(1)assistance and funding to host countries
			 and international aid organizations and nongovernmental organizations pursuant
			 to section 5, and accountability reports regarding how such funds are being
			 expended;
			(2)measures taken by
			 the United States to increase its capabilities to process Iraqi refugees for
			 resettlement and the number of Iraqi refugees resettled under sections 7 and 8;
			 and
			(3)an evaluation of
			 the effectiveness of measures implemented by agencies of the Government of Iraq
			 to provide direct assistance to IDPs and Iraqi refugees in neighboring
			 countries.
			
